  
 
 
 
 
NEBRASKALAND
,
 
I
NC
.
 
 
 
 
 
 
347
 
 
359 NLRB No. 35
 
Nebraskaland, I
nc.
 
and
 
Local 342, U
nited 
Food and 
C
ommercial
 
W
orkers
 
International Union.  
Case 
02

CA

039996
 
December
 
13
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On November 30
, 2011, Administrative Law 
Judge 
Stev
en Davis issued the at
tached decision.  The Acting 
General Counsel filed exceptions and a supporting brief.  
The Respondent filed a brief in response, and the Acting 
General Counsel filed a reply brief.  
 
The National Labor Relations Board has delegated its 
authority in this pr
oceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

to adopt the recommended Order.
1
 
 
Applying establishe
d law, the judge found that the R
e-
spondent did not violate Section 8(a)(5) and (1) of the 
Act by unilaterally ending its compliance with the dues
-

-
bargaining 
agreement following the expiration of the agreement. 
 
Bethlehem Steel Co.
, 136 NLRB 1500, 1502 (1962), affd. 
in relevant part sub nom. 
Industrial Union of Marine & 
Shipbuilding Workers v. NLRB
, 320 F.2d 615 (3d Cir. 
1963), cert. denied 375 U.S. 984 (1964).
 

d in 
WKYC
-
TV
, 359 NLRB 
286
 
(2012), overruled 
Bethl
e
hem 
Steel
 

proposition that dues checkoff does not survive co
n
tract 
expiration.

286
, 
293
.
  
We held in 
WKYC
-
TV
 

ct expir
a
tion, must 
continue to honor a dues
-
checkoff arrangement esta
b-
lished in the contract until the parties have either reached 
agreement or a valid impasse permits un
i
lateral action by 

v
er, to apply the 
new rule on
ly prospectively.  Therefore, we apply 
Bet
h-
lehem Steel
 
in the present case.  Accor
d
ingly, we adopt 

d
ent did not violate the 
Act.  We shall dismiss the co
m
plaint.
2
  
 
ORDER
 
The recommended Order of the administrative law 
judge 
is adopted and the complaint is dismissed.
 
                                        
                  
 
1
 

v-

doing so will not affect th
e outcome. 
 
2
 
For the reasons set forth in his partial dissent in 
WKYC
-
TV
, supra, 

Bethlehem 
Steel
 
precedent.  Because the Board dismisses the complaint under 
Bethlehem Steel
, Member Hayes concurs in the
 
result in this case. 
 
 
Margit Reiner 
and
 
Mo
ria
h
 
Berger, Esqs., 
for the General 
Counsel.
 
Michael F. McGahan 
and
 
Victoria Sloan, Esqs. (Epstein Becker 
& Green, P.C.),
 
of New York, New York, for the Respon
d-
ent. 
 
Jonathan Friedman, Esq., 
of
 
Mineola, New York, for the U
n-
ion.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
S
TEVEN 
D
AVIS
, Administrative Law Judge
.
 
Based 
on charges 
filed in Case
s
 
0
2

CA

0
39715 and 
0
2

CA

0
39996 by Local 
342, United Food and Commercial Workers International U
n-
ion (
the 
Union), a cons
olidated complaint was issued on May 
31, 2011
,
 
against Nebraskaland, Inc. (
the 
Respondent). At the 
hearing,
 
Case 
0
2

CA

0
39715 was settled, and the trial pr
o-
ceeded with respect to a discrete part of 
Case 
0
2

CA

0
39996.
1
 
 
The complaint alleges and the Respond
ent admits that fo
l-
lowing the expiration of the collective
-
bargaining agreement 
between the Respondent and the Union, the Respondent disco
n-
tinued the dues checkoff provision of the contract. 
 
The complaint further alleges that the Respondent violated 
Secti
on 8(a)(5) and (1) of the Act by discontinuing the dues
-
checkoff provision, a mandatory subject of bargaining, without 
prior notice to the Union and without affording the Union an 
opportunity to bargain with the Respondent concer
n
ing this 
conduct. The Resp

c-
tion in accordance with established Board precedent in effect at 
the time of its termination of the provision.
 
A hearing was held on September 21, 2011
,
 
in New York, 
N
ew 
Y
ork
.
2
 
Upon the evidence presented in this 
proceeding, 
and after consideration of the briefs filed by the General Cou
n-
sel and the Respondent, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION AND LAB
OR ORGANIZATION STAT
US
 
The Respondent, a New York corporation
,
 
having a place of 
business at Hun
ts Point Market Cooperative in the Bronx, New 
York, has been engaged in the business of wholesale sales and 
distribution of meat and other food products. Annually, the 
Respondent purchases and receives goods and services valued 
in excess of $50,000 directl
y from suppliers located outside 
New York State. The Respondent admits and I find that it has 
been an employer engaged in commerce within the meaning of 
Section 2(2), (6)
,
 
and (7) of the Act.
 
The Respondent denies knowledge or information concer
n-
ing the la
bor organization status of the Union. In 
Agri Proce
s-
                                        
                  
 
1
 
The charge in Case 02

CA

0
39996 was filed on June 30, 2010. 

the filing and service of the charge. The formal papers, GC Exh
.
 
1, 
contai
n
ing the original charge and 
its affidavit of service, establishes 
that the charge was filed and served as set forth in the complaint.  
 
2
 
After the hearing was closed, I issued an Order reopening the re
c-
ord to receive certain documents in evidence. Thereafter, I issued an 
Order closi
ng the record, which has been received in evidence as GC 
Exh
.
 
8. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATIO
NS BOARD
 
 
348
 
sor Co.
., 347 NLRB 1200, 1202 (2006), the Board noted that 
the 
u
nion had been certified, and issued a bargaining order in 

since about November 
14, 2004, the Union has been the excl
u-
sive collective
-
bargaining representative of its unit employees, 
and has had a collective
-
bargaining agreement with it which 
was effective from July 1, 2005
,
 
to October 31, 2009. I accor
d-
ingly find and conclude that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
 
II
.
 
THE ALLEGED UNFAIR L
ABOR PRACTICES
 

that the following employees of the Respondent constitute a 
unit appropriate fo
r the purposes of collective bargaining within 
the meaning of Section 9(b) of the Act, and that, since Nove
m-
ber 14, 2004,
 
the Union has been the designated exclusive co
l-
lective
-
bargaining representative of the unit:
 
 
All full
-
time and regular part
-
time war
ehouse employees e
m-

drivers, drivers helpers, inventory clerks hired after November 
15, 2004, night billing, front end employees, office personnel 
and sales representatives, and guards, professional e
mployees, 
and supervisors as defined in the Act.
 
 
The Respondent and the Union were parties to a collective
-
bargaining agreement which was effective from July 1, 2005
,
 
to 
October 31, 2009. The contract contains a 
union
-
s
ecurity clause 
which provides that e
mployees must become and remain me
m-
bers of the Union after 30 days of employment. It also pr
o-
vides:
 
 
The Employer agrees to deduct dues and initiation fees and 
any other authorized amounts, from the wages of all emplo
y-
ees who have on file with the Employer
 
a proper deduction 
card and to remit the amount with a listing of names to the 
Union Office on or before the 27
th
 
day of each month. The 
Union will give to the Employer signed deduction cards from 
the employees authorizing the deduction of dues and initia
tion 

i-
gation to remit to the Union shall be limited to the amounts 

 
 
Two dues
-
checkoff authorization forms were received in e
v-
idence. They are
 
from Narciso Felix, dated June 2, 2005, and 
Raymond Cardona, dated April 16, 2009. They both bear the 
same language:
 
 
CHECKOFF AUTHORIZATION: 
 
I hereby authorize and direct my Employer, Nebraskaland, to 
deduct from my wages an amount equivalent to dues, i
niti
a-
tion fees, and authorized assessments as shall be certified by 
the Secretary
-
Treasurer of the U.F.C.W. Local Union 342 
AFL
-
CIO, and remit same to said Secretary
-
Treasurer. This 
authorization and assignment is voluntarily made in conside
r-
ation for the 
cost of representation and the collective bargai
n-
ing and other activities undertaken by the Union and is not 
contingent upon my present or future membership in the U
n-
ion. This authorization and assignment shall be irrevocable for 
a period of one year from 
date of execution or until the term
i-
nation date of the agreement between the Employer and the 
Local Union, whichever occurs sooner, and from year to year 
thereafter, unless not less than 10 days and not more than 20 
days prior to the end of any subsequent 
yearly period I give 
the employer and Union written notice of the revocation bea
r-
ing my signature thereto.  
 
 
By letter to the Union dated April 1, 2010, Richard Rom
a-
noff, the owner and president of the Respondent, advised the 
Union that the collective
-
bar
gaining agreement between the 

Nebraskaland is discontinuing the dues check off and union 
security provisions that do not survive the contract expiration. 
The change in dues checkoff will be reflect
ed in the first pa
y-

 
The parties stipulated that the April 1 letter was the first n
o-
tice the Respondent gave the Union that it would be discontin
u-
ing the dues
-
checkoff provision of the expired contract, a
nd 
that there was no such prior notice. 
 
Analysis and Discussion
 
The General Counsel argues that by unilaterally discontin
u-
ing the dues
-
checkoff provisions of its expired contract, the 
Respondent violated Section 8(a)(5) and (1) of the Act. The 

s position is that no violation has been committed.
 
In 
NLRB v. Katz
, 369 U.S. 736, 743 (1962), the Supreme 
Court held that a unilateral change in a term or condition of 
employment without bargaining violates the Act. Accordingly, 

essation of the dues
-
checkoff prov
i-
sion should violate the Act as a unilateral change. However, in 
Bethlehem Steel Co., 
136 NLRB 1500, 1502 (1962), although 
the Board stated that union security and checkoff are matters 
related to wages, hours
,
 
and other te
rms and conditions of e
m-
ployment within the meaning of Section 8(d) of the Act, and 
are mandatory subjects of bargaining about which the employer 
must bargain with the 
u
nion, the Board held that certain terms 
of a contact, including union dues deduction ag
reements, may 
be terminated after the expiration of the contract. 
 
The Board in 
Bethlehem 
reasoned that the checkoff prov
i-
sions in the collective
-


in its fa
vor, like its right to the imposition of union security, 
was created by the contracts and became a contractual right 
which continued to exist so long as the contracts remained in 
forc
e. 
 
Consequently, when the contacts terminated, the r
e-
spondent was free o

 
The General Counsel concedes that 
Bethlehem
 
represents the 
current law on this issue, but argues that that case should be 

duty to apply established Boa
rd precedent which the Supreme 

Waco, Inc.,
 
273 NLRB 746,749 fn. 14 
(1984), citing 
Iowa Beef Packers
, 144 NLRB 615, 616 (1963); 
Pathmark Stores
, 342 NLRB 378 fn. 1 (2004). 
 
In 
Hacienda Resort Hotel & Casino
 
(
Hacienda I
), 331 
NLRB 66
5, 666 (2000), the Board, citing numerous Board and 

-
established precedent 

r-
rangement expires with the contract that created the oblig
a-

ed that, although certain mandatory su
b-
jects of bargaining cannot be changed unilaterally upon the 
 NEBRASKALAND
,
 
INC
.
 
 
 
349
 
expiration of a contract, some, including union
-
shop and dues 


 
The union appea
led that decision to the Ninth Circuit Court 
of Appeals which remanded the case to the Board with instru
c-

t-
ed, or adopt a different rule and present a reasoned explanation 

Local
 
Joint Executive Board of Las Vegas v. 
NLRB
, 309 F.3d 578, 586 (9
th
 
Cir. 2002). On remand, the 
Board again found that the dues
-
checkoff provisions ended 
upon the expiration of the contract, but this time relied on the 
language in the checkoff provisions wh
ich specifically limited 
the dues
-
checkoff obligation to the term of the collective
-
bargaining agreement. 
Hacienda 
 
Resort Hotel & Casino (Ha
c-
ienda 
II
)
, 351 NLRB 504 (2007). 
 
The union again appealed, and the Ninth Circuit again asked 
the Board to articula
te a reasoned explanation for its ruling in 
Hacienda I 
or adopt a different rule and present a reasoned 
explanation to support it. 540 F.3d 1072 (9
th
 
Cir. 2008). The 

o-


stated that its four members had reached opposing views, set 
forth in two separate concurring opinions, and that, accordin
g-
ly, had decided to follow existing precedent, and dismissed the 
complaint. It should be noted that Chair
man Liebman and 

of 
Bethlehem

Hacienda III, 
355 NLRB 
742, 743
 
(2010). In 

that a third remand to the Board would be inappropriate,
 
but 
decided that the employer violated the Act by unilaterally cea
s-
ing dues checkoff before bargaining to impasse on the issue. 
The court remanded the matter to the Board to determine what 
relief was appropriate in light of its opinion.  
 
The General Coun
sel, consistent with the dissenting opinion 
in 
Hacienda I,
 
argues that there is no statutory or policy justif
i-
cation for excepting dues checkoff from the general rule that 
following the expiration of a contract, an employer is obliged to 
maintain the statu

i-
tions of employment until the parties agree on changes or ba
r-
gain to impasse.
3
 
 

regarding 
Hacienda 
must be considered in relation to the fact 
that those 
cases wer

-
to
-

union
-
security clauses conditioning employment upon membe
r-
ship in a union are prohibited, and therefore, dues checkoff 
could not lawfully be linked with union
-
security arrangements 
in those 
S
tates. Indeed
, the Ninth Circuit did not express its 
opinion of the validity of 
Bethlehem 
in a nonright
-
to work State
 
657 F.3d 865 (9
th
 
Cir. 2011). In the instant case, New York is 
not a right
-
to
-
work 
S
tate, and therefore, the union
-
security 
                                        
                  
 
3
 
There is no evidence that the parties have engaged in bargaining a
f-
ter their contract expired. 
 
clause here may be consider
ed, consistent with 
Bethl
e
hem,
 
to 
have been properly linked with the 
dues
-
checkoff pr
o
visions. 
 
Counsel for the General Counsel further cites a variety of 
reasons why 
Bethlehem
 
should be overruled. She argues that 

 
justification for finding that
 
dues checkoff could 


sound. She cites cases in which the Board has held that the 
dues
-
checkoff provisions could be stopped postcont
ract expir
a-
tion where 
the contract contained no union
-
security provisions, 
and where such
 
provisions were prohibited by S
tate law. 
Ta
m-
pa Sheet Metal, 
288 NLRB 322, 326 fn. 15 (1988). 
 
The General Counsel also argues that here, there is no la
n-
guage in the d
ues
-
checkoff provisions of the contract limiting 
the authority to deduct dues to the duration of the contract, as 
was the case in 
Bethlehem, 
supra
 
at 1502. Therefore, according 
to the General Counsel, the Resp

dues 
deductions cont

Ho
w
ever, inasmuch as that argument was not explicitly relied 
on by the Board in making its decision, I cannot find that such 
an argument should change the result here. 
 
The General Counsel also contends that, ass
uming that the 
Respondent was permitted to cease dues checkoff upon the 

deduct dues for 
5
 
months thereafter, from November 1, 2009
,
 
to 
April 1, 2010. However, the employer in 
Hacienda
 
did not 
cease dues checkoff until more than 
1
 
year after the contract 
expired. See also 
87

10 51
st 
Ave. Owners Corp
., 320 NLRB 
993 (1996), where the employer lawfully ceased dues checkoff 
7
 
months after the contract expired. 
 

cision on the issue, 
Hacienda III, in the absence of a three
-
member majority to 
overrule it, essentially reaffirmed Bethlehem, that case remains 
the outstanding current Board law on the subject. 
 
C
ONCLUSION
 
OF 
L
AW
 

ation of d
ues checkoff in 
April
 
2010, following the expiration of the collective
-
bargaining agreement between the Respondent and the Union 
on October 31, 2009, did not violate Section 8(a)(5) and (1) of 
the Act.
 
On these findings of fact and conclusions of law and o
n the 
entire record, I issue the following recommended
4
 
ORDER
 
The complaint is dismissed.
 
                                        
                  
 
4
 

Rules and Regulations
, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pu
r-
poses.
 
 
 
